Case 8:20-cv-00936-KKM-AAS Document 92 Filed 09/15/21 Page 1 of 4 PageID 478




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

THOMAS O’NEAL,

      Plaintiff,

v.                                           Case No. 8:20-cv-936-KKM-AAS

AMERICAN FRANCHISE SYSTEM,
INC.; CBD AMERICAN SHAMAN,
LLC; SHAMAN BOTANICALS, INC.;
FLORIDA SHAMAN PROPERTIES, LLC;
BRANDON CARNES; and KATELYN SIGMAN,

      Defendants.
___________________________________/

                                     ORDER

      Plaintiff Thomas O’Neal moves for the entry of a charging order on

Defendant Brandon Carnes’s membership interest in F&B, LLC, a Missouri

limited liability company. (Doc. 90 & 91). On September 11, 2021, Mr. O’Neal

amended his earlier filed motion (Doc. 90, filed August 30, 2021) to correct two

caption errors, but otherwise the later filed motion (Doc. 91) is substantively

identical to the earlier filed motion.

      Mr. O’Neal obtained judgment against Mr. Carnes and others for

$608,400.00. (Doc. 78). Under Federal Rule of Civil Procedure 69(a), the

procedure for executing judgment “must accord with the procedure of the state



                                         1
Case 8:20-cv-00936-KKM-AAS Document 92 Filed 09/15/21 Page 2 of 4 PageID 479




where the court is located.” Fed. R. Civ. P. 69(a)(1). Thus, Florida procedure

for executing judgments applies here.

      Florida Statute 605.0503(1) provides:

           On application to a court of competent jurisdiction by
           a judgment creditor of a member or a transferee, the
           court may enter a charging order against the
           transferable interest of the member or transferee for
           payment of the unsatisfied amount of the judgment
           with interest. Except as provided in subsection (5), a
           charging order constitutes a lien upon a judgment
           debtor's transferable interest and requires the limited
           liability company to pay over to the judgment creditor
           a distribution that would otherwise be paid to the
           judgment debtor.

      For most limited liability companies like F&B, “a charging order is the

sole and exclusive remedy by which a judgment creditor of a member or

member's transferee may satisfy a judgment from the judgment debtor's

interest in a limited liability company or rights to distributions from the

limited liability company.” Fla. Stat. 605.0503(3). The statute therefore

“authorizes a court ‘to enter a charging order against a judgment debtor's

transferable interest,’ and to require ‘an LLC to pay over to the judgment

creditor any distribution that would otherwise be paid to the judgment

debtor.’” Kipu Systems LLC v. ZenCharts LLC, 2021 WL 1893028 at *2 (S.D.

Fla. March 15, 2021).

      An August 20th order previously denied a request by Mr. O’Neal for the

                                        2
Case 8:20-cv-00936-KKM-AAS Document 92 Filed 09/15/21 Page 3 of 4 PageID 480




imposition of a charging order on F&B and eight other Missouri LLCs. (Doc.

87). That order denied Mr. O’Neal’s request after concluding the court had no

jurisdiction over the LLC membership interests in the nine Missouri LLCs held

by Mr. Carnes (a Kansas resident) that are not domestic to Florida. (Id. at 3).

Mr. O’Neal now points out F&B does have systematic and continuous

membership interests and contact with the State of Florida because F&B owns

at least three franchises of American Shaman CBD stores in Florida (Docs. 90,

p. 3–4 & 91-2), and possibly as many as five franchises (Doc. 91-3).

      To establish general jurisdiction, an LLC must have Florida affiliations

“so ‘continuous and systematic’ as to render [the LLC] essentially at home in

[Florida].” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The

documents provided by Mr. O’Neal support the claim that F&B’s ownership of

multiple stores in Florida have rendered the LLC effectively at home in

Florida. See (Doc. 90-2 & 90-3).

      In short, Mr. O’Neal has established this court’s jurisdiction over F&B

and Mr. Carnes’s membership interest in F&B for the purposes of imposing

the requested charging order. Accordingly, Mr. O’Neal’s motion for a charging

order on Mr. Carnes’s limited liability company interests in F&B, LLC (Doc.

91) is GRANTED. Because the later filed motion simply amends the earlier

                                       3
Case 8:20-cv-00936-KKM-AAS Document 92 Filed 09/15/21 Page 4 of 4 PageID 481




filed motion without substantively changing the arguments or the requested

relief, the earlier filed motion (Doc. 90) is DENIED AS MOOT. Mr. O’Neal

must file a proposed charging order with this court by September 29, 2021.

      ORDERED in Tampa, Florida on September 15, 2021.




                                     4
